DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities.  Claim 5 recites the limitation “…the wire coupler is slid and moved while being in contact with side surfaces of the chain guide.” The wording is confusing. It is recommended to amend the limitation to state, “…the wire coupler is moveable and in contact with the side surfaces.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 16, recite the limitation “an end thereof” in line 2 and 3, respectively. However, claim 1, which claims 8 and 16 both depend from, also recites “an end” in line 8. It is unclear if “an end” in claim 8 or 16 is the same ‘end’ in claim 1. Appropriate correction is required. 
Claims 13 and 14, recite the limitation "the pair of second connectors" in line 1 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required. 
Claim 14, recites the limitation “the pair of first connectors” in line 1. There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 9, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ueno et al. (US Patent No.: US7780593) hereinafter Ueno.
	Regarding claim 1,  Ueno discloses an endoscope (Fig. 1 detachable-type endoscope 1) including a separable probe, the endoscope (Fig. 1 detachable-type endoscope 1) comprising: a handle unit (Fig. 1 driving section 8B); and a probe unit (Fig. 10 scope section 8A) detachably mounted ([column 4 lines 51-52] “…d a driving source unit 8B which is detachably coupled to the scope section 8A”) on the handle unit (Fig. 1 driving section 8a), wherein the handle unit (Fig. 1 driving section 8B) comprises a first connector (Fig. 9C driving shaft 60, 61) reciprocally movable ([column 17 lines 16-20] “…driving shafts 60, 61are advanced/retreated in opposite directions by the same distance in accordance with the rotational operation of the operation knob 101, 102…”) by an adjustment knob (Fig. 10 operation knob 101, 102), and the probe unit (Fig. 1 insertion section 7) comprises: a probe (Fig. 1 bend section 10) deformable ([column 4 lines 54-55] “…a bend section 10 that is bendable…”) in response to movement of a wire (Fig. 1 wires 14, [column 5 lines 10-11] “four wires 14 for bend operation for bend-operating the bend section 10…”); and a second connector (Fig. 9C working shafts 37,38) coupled to an end (Fig. 9A  wire end that surrounds pulley 35b, 36b) of the wires (Fig. 9A wires 14) and detachably coupled ([column 15 lines 52-76]) to the first connector (Fig. 9C driving shaft 60, 61).  
	Regarding claim 8, Ueno discloses the endoscope of claim 1, wherein one of the first connector (Fig. 9C driving shaft 60, 61)  and the second connector (Fig. 9C working shafts 37,38)  comprises an end tip (Fig. 9C) having an insertion hole (Fig. 9C notch portion 82) in an end thereof, and the other of the first connector and the second connector comprises an insertion protrusion (Fig. 9C stepped portion 81) inserted into the insertion hole (Fig. 9C notch portion 82) and fastened to the end tip in response to rotation.  
	Regarding claim 9, Ueno discloses the endoscope of claim 8, wherein the end tip (Fig. 9C) further comprises a cut portion (Fig. 9C notch portion 82) in a side portion thereof, and a portion of the insertion protrusion (Fig. 9C stepped portion 81)  has a greater width than those of the remaining  portions of the insertion protrusion, such that, in a position in which the insertion protrusion (Fig. 9C stepped portion 81) is inserted into the insertion hole, the greater-width portion of the insertion protrusion (Fig. 9C stepped portion 81) protrudes through the cut portion (Fig. 9C notch portion 82) ([column 16 lines 7-17]).  
	Regarding claim 10, Ueno discloses the endoscope of claim 8, wherein the handle unit (Fig. 1 driving section 8B)  further comprising a connector housing (see annotated Fig. 1 below) accommodating the first connector (Fig. 9C driving shaft 60, 61) therein to guide the movement of the first connector (Fig. 9C driving shaft 60, 61).  

    PNG
    media_image1.png
    314
    492
    media_image1.png
    Greyscale

	Regarding claim 13, Ueno discloses the endoscope of claim 1, wherein the probe unit (Fig. 10 scope section 8A) comprises the pair of second 20connectors (Fig. 9C working shafts 37,38)  detachably coupled to the first connector (Fig. 9C driving shaft 60, 61), a first pinion gear (Fig. 3 rotary bodies 35, 36) is disposed between the pair of second connectors (Fig. 9C working shafts 37,38), the pair of second connectors (Fig. 9C working shafts 37,38)  comprise rack gear portions (Fig. 3 rack portions 37a, 38a) provided on facing surfaces thereof to be engaged with the first pinion gear (Fig. 3 rotary bodies 35, 36), and when one of the pair of second connectors (Fig. 9C working shafts 37,38)   moves in a first direction, the other of the pair 23Application No. PCT/KR2019/004704Attorney Docket No. PJK5193111USof second connectors (Fig. 9C working shafts 37,38)  moves in a second direction opposite to the first direction.  
	Regarding claim 14, Ueno discloses the endoscope of claim 13, wherein the handle unit (Fig. 1 driving section 8B) comprises the pair of first connectors (Fig. 9C driving shaft 60, 61) able to be coupled to the pair of second connectors (Fig. 9C working shafts 37,38) , wherein one of the pair of first connectors (Fig. 9C driving shaft 60, 61)  and one of the pair of second connectors (Fig. 9C working shafts 37,38)   able to be coupled to each other work in concert with each other when moving in the first direction and do not work in concert with each other when moving in the second direction (Fig. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Sullivan et al. (US Pub. No.: US2006/0069311) hereinafter Sullivan. 
	Regarding claim 2, Ueno fails to disclose wherein the handle unit further comprises: a rotatable sprocket connected to the adjustment knob; and a chain engaged with the sprocket to reciprocally move in response to the rotation of the sprocket, wherein the first connector is reciprocally movable in concert with the chain. 
	However Sullivan, in the same field of endeavor, teaches wherein the handle unit further comprises: a rotatable sprocket (Fig. 5 sprockets 248, 254) connected to the adjustment knob (Fig. 1 knob 204, 208) and a chain (Fig. 5 bead chain 260A, 260b) engaged with the sprocket (Fig. 5 sprockets 248, 254) to reciprocally move ([Abstract]) in response to the rotation of the sprocket (Fig. 5 sprockets 248, 254), wherein the first connector is reciprocally movable in concert with the chain (Fig. 5 bead chain 260A, 260b).  
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ueno with the handle unit further comprises: a rotatable sprocket connected to the adjustment knob; and a chain engaged with the sprocket to reciprocally move in response to the rotation of the sprocket, wherein the first connector is reciprocally movable in concert with the chain, as taught by Sullivan.
	Furthermore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the handle unit of Ueno with a rotatable sprocket connected to the adjustment knob; and a chain engaged with the sprocket to reciprocally move in response to the rotation of the sprocket, wherein the first connector is reciprocally movable in concert with the chain because it is known the art before the effective filing date of the claimed invention that “the advantage of using the bead chain [as taught by Sullivan] is that in compression, it absorbs the slack in the system linearly without having to bow or take up additional space. Additionally, the bead chain 260 enables the control wire system to traverse a drive gear radius that is smaller than is possible with a conventional braided pull wire” [0034]. 
Regarding claim 3, Ueno fails to disclose wherein the handle unit further comprises an end wire coupled to the chain, the end wire being coupled to the first connector to pull the first connector toward the sprocket.
However Sullivan, in the same field of endeavor, teaches wherein the handle unit further comprises an end wire ([0033] The proximal end portions of the pairs of control wires 64A-64B and 68A-68B are coupled to first and second lengths of transmission structure or bead chain 260A and 260B, which are wound around the cooperatively configured sprockets or drive gears 248 254, respectively.)  coupled to the chain (Fig. 5 bead chain 260A, 260b), the end wire (Fig. 5 control wires 64A, 64B) being coupled to the first connector to pull the first connector toward the sprocket.  
Regarding claim 4, Ueno fails to disclose wherein a wire coupler is provided on an end of the chain, and the end wire is coupled to the wire coupler.
However Sullivan, in the same field of endeavor, teaches wherein a wire coupler (Fig. 5 first and second length of transmission structure or bead chain 260A. 260B) is provided on an end of the chain (Fig. 5 bead chain 260A, 260b),  and the end wire (Fig. 5 distal tip end of wires 64A, 64B) is coupled to the wire coupler (Fig. 5 [0033] “The proximal end portions of the pairs of control wires 64A-64B and 68A-68B are coupled to first and second lengths of transmission structure or bead chain 260A and 260B,”).  
Regarding claim 5, Ueno fails to disclose wherein the handle unit further comprises a chain guide disposed adjacent to the chain, and when the chain moves, the wire coupler is slid and moved while being in contact with side surfaces of the chain guide.
However Sullivan, in the same field of endeavor, teaches wherein the handle unit (Fig. 5 handle 24) further comprises a chain guide (conduits within control handle 24) disposed adjacent to the chain, and when the chain moves, the wire coupler is slid and moved while being in contact with side surfaces of the chain guide ([0034] “…the bead chains 260A and 260B and control wires 64A-64B and 68A-68B are loosely routed through enlarged flexible conduits (not shown) housed in the control handle 24.”).  
Regarding claim 6, Ueno discloses the endoscope of claim 3, wherein the handle unit further comprises a return spring (Fig. 8B coil spring 71) mounted on an outer circumferential portion ([column 14 lines 64-67] “…the spring force of the coil spring 71 so as to be constantly in contact the end face of the distal end portion of the driving shaft 60…”) of the first connector (driving shaft 60, 61), and when force of pulling the first connector (driving shaft 60, 61) through the wire (wire 14) is removed, the return spring (coil spring 71) provides elastic force to restore the first connector (driving shaft 60, 61) to an original position.   
Regarding claim 7, Ueno fails to disclose wherein the end wire is connected to the first connector using a wire fixing member, the wire fixing member being inserted into the first connector and mounted to be slidable and movable within a limited range.
However Sullivan, in the same field of endeavor, teaches wherein the end wire is connected to the first connector using a wire fixing member (Fig. 5 first and second length of transmission structure or bead chain 260A. 260B), the wire fixing member (Fig. 5 first and second length of transmission structure or bead chain 260A. 260B)  being inserted into the first connector and mounted to be slidable and movable within a limited range (Fig. 5 [0033] “The proximal end portions of the pairs of control wires 64A-64B and 68A-68B are coupled to first and second lengths of transmission structure or bead chain 260A and 260B,” Thus, as the chain moves the first and second length of transmission structure or bead chain would also be slidable and movable within a limited range.).  
Regarding claim 15, Ueno fails to disclose the wire is connected to the second connector using a wire fixing member, the wire fixing member being inserted into the second connector and mounted to be slidable and movable within a limited range.
However Sullivan, in the same field of endeavor, teaches the wire (Fig. 5 control wires 64a/b, 68a/b) is connected to the second connector using a 10wire fixing member (Fig. 5 first and second length of transmission structure or bead chain 260A. 260B), the wire fixing member being inserted into the second connector and mounted to be slidable and movable within a limited range (Fig. 5 [0033] “The proximal end portions of the pairs of control wires 64A-64B and 68A-68B are coupled to first and second lengths of transmission structure or bead chain 260A and 260B,” Thus, as the chain moves the first and second length of transmission structure or bead chain would also be slidable and movable within a limited range.).  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Otawara (US Patent No.: US 7914441) hereinafter Otawara. 
Regarding claim 11,  Ueno fails to disclose wherein the end tip further comprises a guide pin on a side surface thereof, 10the connector housing has a guide recess in a side surface thereof, the guide recess allowing the guide pin to be fitted thereinto, and the guide recess extends in a longitudinal direction to be inclined toward an upper end of the connector housing.
However Otawara, in the same field of endeavor, teaches wherein the end tip further comprises a guide pin (Fig. 10 moving pin 66) on a side surface thereof, 10the connector housing (Fig. 11 cam member 65) has a guide recess (Fig. 11 cam groove 65a) in a side surface thereof, the guide recess (Fig. 11 cam groove 65a) allowing the guide pin (Fig. 10 moving pin 66) to be fitted thereinto, and the guide recess extends in a longitudinal direction to be inclined toward an upper end (Fig. 10 opposite end of reference number 69) of the connector housing (Fig. 11 cam member 65).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ueno to have a guide pin on a side surface thereof, 10the connector housing has a guide recess in a side surface thereof, the guide recess allowing the guide pin to be fitted thereinto, and the guide recess extends in a longitudinal direction to be inclined toward an upper end of the connector housing, as taught by Otawara.
Furthermore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ueno with the teachings of Otawara because having a guide pin fitted into a guide recess, which extends in a longitudinal direction and inclined toward an upper end of the connector housing allows the operation of an endoscope to have a mechanism that “can secure the guide wire at a predetermined position” and avoid cumbersome operations [column 2 lines 12-39]. 
Regarding claim 12, Ueno fails to disclose the handle unit further comprises a stopper stopping movement of the guide pin, and the stopper has a recess able to accommodate the guide pin.
However Otawara, in the same field of endeavor, teaches the handle unit (Fig. 10 operation portion 13) further comprises a stopper (see annotated Fig. 11 below) stopping movement of the guide pin (, and the stopper has a recess (Fig. 11 cam groove 65a) able to accommodate the guide pin (Fig. 10 moving pin 66).

    PNG
    media_image2.png
    214
    159
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795